DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al. (20110310085), Mimura hereinafter.
Regarding claim 1, Mimura discloses a privacy film (20, ¶ [45], fig. 1) comprising: a first substrate (42, ¶ [50]); a first electrode (44) disposed on the first substrate (42); a plurality of light blocking patterns (32) disposed on the first electrode (44); a light transmission layer (45) disposed on the first electrode (44) and the plurality of light blocking patterns (32), and including a plurality of capsules (46, ¶ [51]); a second electrode (43) disposed on the light transmission layer (45); and a second substrate (41) disposed on the second electrode (43).
Regarding claim 2, Mimura discloses that the plurality of light blocking patterns (32) is disposed to be spaced apart from the second electrode (43) (fig. 1).
Regarding claim 9, Mimura discloses that the first and second electrodes (44 & 43) include a transparency conductive material (¶ [50]).
claim 10, Mimura discloses a display device (1, ¶ [45], fig. 1) comprising: a display panel (60); a backlight unit (10) located under the display panel (60); and a privacy film (20) located between the display panel (60) and the backlight unit (10), wherein the privacy film (20) comprises: a first substrate (42, ¶ [50]); a first electrode (44) disposed on the first substrate (42); a plurality of light blocking patterns (32) disposed on the first electrode (44); a light transmission layer (45) disposed on the first electrode (44) and the plurality of light blocking patterns (32), and including a plurality of capsules (46, ¶ [51]); a second electrode (43) disposed on the light transmission layer (45); and a second substrate (41) disposed on the second electrode (43).  
Regarding claim 11, Mimura discloses that the plurality of light blocking patterns (32) is disposed to be spaced apart from the second electrode (43) (fig. 1).

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumiyoshi (20110310085), Sumiyoshi hereinafter.
Regarding claim 1, Sumiyoshi discloses a privacy film (8, ¶ [43], fig. 4) comprising: a first substrate (9a); a first electrode (11a) disposed on the first substrate (9a); a plurality of light blocking patterns (6b, ¶ [42]) disposed on the first electrode (11a); a light transmission layer (10) disposed on the first electrode (11a) and the plurality of light blocking patterns (6b), and including a plurality of capsules (10b, ¶ [43]); a second electrode (11b) disposed on the light transmission layer (10); and a second substrate (9b) disposed on the second electrode (11b).
claim 2, Sumiyoshi discloses that the plurality of light blocking patterns (6b) is disposed to be spaced apart from the second electrode (11b) (fig. 4).
Regarding claim 7, Sumiyoshi discloses that the plurality of capsules (10b) includes a matrix and a plurality of particles included in the matrix, wherein at least one of the plurality of particles is a molecule with an anisotropic permittivity and an anisotropic refractive index, and wherein a refractive index of the at least one particle is different from a refractive index of the matrix when a voltage is not applied to the privacy film (8), and corresponds to the refractive index of the matrix when a voltage is applied to the privacy film (8) (¶ [70]).
Regarding claim 8, Sumiyoshi discloses that an amount of light scattered by the plurality of capsules (10b) is greater than an amount of light transmitted from the light transmission layer (10) when a voltage is not applied to the privacy film (8), and is smaller than an amount of light transmitted through the light transmission layer (10) when a voltage is applied to the privacy film (8) (¶ [46]).
Regarding claim 9, Sumiyoshi discloses that the first and second electrodes (11a & 11b) include a transparency conductive material (¶ [50]).
Regarding claim 10, Sumiyoshi discloses a display device (1, ¶ [41], fig. 4) comprising: a display panel (12, ¶ [44]); a backlight unit (2, ¶ [40]) located under the display panel (12); and a privacy film (8, ¶ [43],) located between the display panel (12) and the backlight unit (2), wherein the privacy film (8) comprises: a first substrate (9a, ¶ [50]); a first electrode (11a) disposed on the first substrate (9a); a plurality of light blocking patterns (6b, ¶ [42]) disposed on the first electrode (11a); a light transmission layer (10) disposed on the first electrode (11a) and the plurality of light blocking patterns 
Regarding claim 11, Sumiyoshi discloses that the plurality of light blocking patterns (6b) is disposed to be spaced apart from the second electrode (11b) (fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiyoshi (20110310085), Sumiyoshi hereinafter.
Regarding claim 5, Sumiyoshi discloses that the plurality of capsules (10b) in a resin (10a, ¶ [43]) included in the light transmission layer (10).
However, Sumiyoshi is silent about that a content of the plurality of capsules been approximately 30% to 70%. 
It is considered within the capabilities of one skilled in the art to provide for the capsules concentration in the light transmission layer to be in a range within 30% to 70% as an obvious matter of design engineering since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.
 switching between scattering and directly transmitting incident light.
Regarding claim 6, Sumiyoshi discloses that the light transmission layer (10) includes one or more resins (10a, ¶ [43]).
However, Sumiyoshi is silent about that the one or more resins is selected from a group including an acrylate resin, a urethane resin, an epoxy resin, a polyester resin, and a phenol resin. 
It is considered within the capabilities of one skilled in the art to selected a resin from a group including an acrylate resin, a urethane resin, an epoxy resin, a polyester resin, and a phenol resin as an obvious matter of design engineering since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the claimed invention to selected a resin from a group including an acrylate resin, a urethane resin, an epoxy resin, a polyester resin, and a phenol resin as an obvious matter of design engineering, in order to provide an appropriate suspension medium for the liquid crystal droplets to be dispersed.

Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim, respectively.
Regarding claim 3, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 3, and specifically comprising the limitation directed to the light transmission layer includes at least one groove, and at least one of the plurality of light blocking patterns is disposed in the at least one groove of the light transmission layer.
Regarding claim 4, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 4, and specifically comprising the limitation directed to the light transmission layer contacts an upper surface and a side surface of at least one of the plurality of light blocking patterns.
Regarding claim 12, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation directed to the light transmission layer includes a plurality of grooves, and at least one of the plurality of light blocking patterns is disposed in at least one groove of the plurality of grooves of the light transmission layer.
Regarding claim 13, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 13, and specifically comprising the limitation directed to the light transmission layer contacts an upper surface and a side surface of at least one of the plurality of light blocking patterns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE M DIAZ/           Examiner, Art Unit 2879    

/Mariceli Santiago/           Primary Examiner, Art Unit